                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 REGINALD CARTER,                              )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )    Case No. 4:20-cv-0326-AGF
                                               )
 LOGISTICARE SOLUTIONS, INC.,                  )
                                               )
               Defendant.                      )
                                               )


                                          ORDER

       This matter is before the Court on the parties’ joint motion to remand the case to

the state court in which it was originally filed. ECF No. 11. Plaintiff filed this personal

injury action in the Circuit Court of the City of St. Louis on January 22, 2020. On

February 28, 2020, Defendant removed the case to this Court, asserting diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a). On May 11, 2020, Plaintiff filed a

stipulation stating that the claim as set forth in his petition does not involve an amount in

controversy in excess of $75,000. ECF No. 10.

       A stipulation that the plaintiff does not seek damages in excess of $75,000 allows

the Court to find with legal certainty that the amount in controversy does not meet the

criteria for diversity jurisdiction. Slavin v. State Farm Mut. Auto. Ins. Co.,

No. 4:05CV1968MLM, 2005 WL 3274337, at *3 (E.D. Mo. Dec. 2, 2005).
       Upon review of the record and Plaintiff’s stipulation, the Court finds that the

amount in controversy does not exceed $75,000, and, therefore, the Court lacks

jurisdiction in this matter.

       Accordingly,

       IT IS HEREBY ORDERED that the parties’ motion to remand is GRANTED.

ECF No. 11.

       IT IS FURTHER ORDERED that this matter is REMANDED to the Circuit

Court of the City of St. Louis, Missouri, in which it was filed.




                                               ___________________________________
                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE

Dated this 15th day of May, 2020.
